Citation Nr: 0205144	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  97-00 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant is the widow of a veteran who had recognized 
service from December 1941 to February 1946 and was a 
prisoner of war from April 10, 1942 to July 28, 1942.  This 
matter was last before the Board of Veterans' Appeals (Board) 
in December 1998, on appeal from a March 1996 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  Upon its last 
review, the Board determined that because the preponderance 
of the evidence was against the appellant's claim, service 
connection was denied for the cause of the veteran's death.  

The appellant sought review of the Board's decision before 
the U.S. Court of Appeals for Veterans Claims (Court).  The 
pleadings of the parties before the Court are of record, 
including VA's motion for summary affirmance of the Board's 
decision (VA motion), reflecting that a copy was forwarded to 
the appellant by mail.      

By decision dated in September 2000, the Court affirmed the 
Board's denial of the appellant's claim.  Judgment was 
entered on November 2, 2000.  However, subsequent to the 
entry of judgment, the Veterans Claims Assistance Act of 2000 
("VCAA") was enacted, effective November 9, 2000.  In 
accordance with a standing order relative to the application 
of the VCAA, the Court's judgment in this matter was 
recalled.  See In Re: Veterans Claims Assistance Act of 2000, 
U.S. Vet. App. Misc. Order No. 4-00 (Nov. 13, 2000) (en 
banc).  Pursuant to that order, on March 23, 2001, the 
Court's judgment in this matter was recalled, the Board's 
December 1998 decision was vacated, and this matter was 
remanded for readjudication under the VCAA.

The record reflects that by letter dated October 15, 2001, 
the appellant was apprised that her appeal had been 
transferred to the Board for review.  The appellant was 
further advised that she was being accorded 90 days to submit 
any additional argument or evidence for the Board's review, 
prior to the Board's readjudication of the matter.  The 
letter to the appellant was not returned as undeliverable, 
and there has been no response received from the appellant.  


FINDINGS OF FACT

1. The veteran died in October 1995 and the cause of death 
was reported to be acute peripheral neuropathy.

2. At the time of the veteran's death, service connection was 
in effect for peripheral neuropathy of the right upper, left 
upper, right lower, and left lower extremities, each 
evaluated as 10 percent disabling.

3. No service-connected disorder is shown to have been the 
immediate cause or a contributing factor in the veteran's 
death.


CONCLUSION OF LAW

The veteran's cause of death was not related to any service-
connected disability.  38 U.S.C.A. §§ 1110, 1310, 5107; 38 
C.F.R. § 3.312  (West 1991 & Supp. 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The record includes private treatment reports covering the 
period from December 1992 to November 1995.  These reports 
reflect that the veteran was treated for body pains, 
numbness, and weakness.

The veteran had a VA examination in March 1994.  There was a 
diagnosis of peripheral neuropathy.

By rating decision dated in August 1994, the veteran was 
granted service connection for peripheral neuropathy of the 
right upper extremity, the left upper extremity, the right 
lower extremity, and the left lower extremity.  A 10 percent 
disability rating was assigned for each service-connected 
extremity, resulting in a combined service-connected 
evaluation of 40 percent.  

A July 1995 private medical statement reflects that the 
veteran suffered from upper and lower extremity peripheral 
neuropathy.  The reporting physician noted that the veteran's 
peripheral neuropathy caused pain and weakness and prevented 
him from traveling.

The certificate of death shows that the veteran died in 
October 1995 at the age of 79.  The cause of death was 
reported to be acute peripheral neuropathy.  The death 
certificate is signed by G.E.Vigilia, Jr., M.D., the 
veteran's treating physician.  The death certificate does not 
indicate whether an autopsy was performed.

Subsequent to submission of the claim, the RO conducted a 
field examination in March 1997.  The field examiner 
interviewed the appellant's son, and the veteran's treating 
physician.  The appellant's son stated that the veteran was 
able to walk unassisted in February 1995 but not thereafter.  
He reported that the veteran deteriorated and was bedridden 
by July 1995.  The witness described the veteran as unable to 
move and in great pain in his upper and lower extremities.  
The veteran had difficulty breathing and eating and required 
daily assistance.  The veteran's son further reported that 
all of the medical records pertaining to the veteran had been 
previously forwarded to VA and there were no other medical 
records available.

The veteran's treating physician, Dr. Vigilia, stated that he 
was a "family physician and practicing surgeon," and that 
he had treated the veteran since a few months prior to his 
death.  He stated that the veteran's death was caused by 
acute peripheral neuropathy, which he characterized as a 
demyelinating illness affecting the myelin of the brain, 
causing its shrinkage.  He described the veteran as weak and 
in pain with uncontrollable body movements.  The treating 
physician reported that he had given all of the veteran's 
medical records to the veteran's family.

The appellant was interviewed and was able to provide 
relevant information about herself but with slight difficulty 
and memory lapses.

In May 1997, the RO requested a VA neurological examiner to 
review the veteran's claims file, with specific reference to 
the statement of the veteran's treating physician, and render 
an opinion as to whether the veteran's peripheral neuropathy 
caused the veteran's death. The VA examiner noted that "the 
peripheral neuropathy could not have possibly caused the 
veteran's death." In June 1997, the VA examiner, R.D. 
Rivera, M.D., expanded on his earlier opinion and stated 
that:

"Demyelinating disease usually affects females in 
their 20's, and [is] quite unusual in this age 
group. There are no symptoms nor signs suggestive 
of demyelinating disease. His symptoms include back 
pains, difficulty of breathing, inability to talk, 
and uncontrollable movements are again unusual in 
demyelinating disease. 

As far as acute Peripheral Neuropathy is concerned, 
this is exemplified by Guillain Barre Syndrome or 
Acute infectious Polyneuropathy or ascending 
paralysis of extremities and likewise, this does 
not seem to fit the symptomatology of this 
patient."

In a March 1998 statement from T.C. Navarro, M.D., the 
physician observed that the veteran had died from acute 
peripheral neuropathy.  He opined that because the veteran 
was a former prisoner of war, he likely received a very small 
amount of food, which in turn caused malnutrition. He further 
observed that malnutrition caused avitaminosis, which lead to 
beriberi, which could be followed by complications such as 
beriberi heart disease, skin diseases and other disorders. 
The physician further opined that these disorders were 
followed by the development of neuropathy.

In August 1998, the Board caused the appellant's claim to be 
examined by a VA physician to render an opinion as to whether 
the veteran's acute peripheral neuropathy that caused the 
veteran's death was due to his service-connected peripheral 
neuropathy. 

In a September 1998 opinion, a VA neurologist, reported that 
he had reviewed the veteran's claims file and recounted the 
medical evidence of record. The examiner noted that if 
neuropathy developed during the veteran's internment as a POW 
due to poor nutrition, the involvement would have been most 
prominent in the lower extremities with milder changes 
affecting the hands.  Sensory changes would have been 
predicted and varying degrees of pain would have also 
occurred. However, this type of neuropathy is not 
demyelinating, and there was no indication that the veteran 
had a central demyelinating condition such as multiple 
sclerosis with associated potential brain involvement.

The VA neurologist further noted that acute demyelinating 
peripheral neuropathy could be associated with respiratory 
failure and that death characteristically developed over a 
number of days and not weeks.  However, he noted that there 
was no information of record to suggest the presence of an 
evolving neuropathy of any type and that the veteran clearly 
did not manifest the evolutionary features of an acute 
demyelinating peripheral neuropathy.

The VA neurologist also commented that it was evident that 
the veteran's treating physician had no foundation for the 
diagnosis of peripheral neuropathy of acute nature. The 
examiner concluded that the nutritional peripheral neuropathy 
as might occur in a POW camp setting was predominantly of the 
axonal not demyelinating nature; that evolution of changes in 
the months before the veteran's death were not clinically 
indicative of peripheral neuropathy; that there was no 
evidence to suggest the development of an acute demyelinating 
peripheral neuropathy in the months prior to the veteran's 
death; that the veteran's treating physician's suggestion 
that the brain was affected by demyelinating peripheral 
neuropathy and the shrinkage of the brain indicated a lack of 
understanding in relation to the pathology of the conditions; 
and that the diagnosis of acute peripheral neuropathy as the 
cause of the veteran's death could not be accepted.

In a letter dated in February 2000, the appellant contended 
that as the veteran's widow she was entitled dependency and 
indemnity compensation because the veteran was service 
connected for peripheral neuropathy and the death certificate 
shows that he died of peripheral neuropathy.

The record includes a Medical Certificate from St. Ross 
Medical Clinic dated in July 2000.  On this statement, the 
veteran's cause of death is reported as follows:

In Acute Peripheral Neuropathy all 
sensory, motor and vasomotor fibers are 
involved, when such happens there are 
weakness among muscles of the face and 
oropharynx that might lead to respiratory 
failure and death.  The automatic 
function may also be affected leading to 
Cardiac Arrest such as what might 
happened to [the veteran].

The Medical Certificate of July 2000 is signed by Dr. Rosauro 
R. Framil, M.D.

The record includes a statement dated in September 2000 from 
Dr. Framil of the St. Ross Medical Clinic.  According to this 
statement, Dr. Framil could not provide any clinical records 
because he had not seen the veteran as a patient.  Dr. Framil 
stated that his opinion and professional advice had been 
sought by the appellant only with regard to the appellant's 
VA claim. 


Relevant Law and Analysis

Relevant law provides in part that service connection may be 
established for a disability resulting from personal injury 
incurred or disease contracted in the line of duty or for 
aggravation of a preexisting injury or disease. 38 U.S.C.A. § 
1110.  The regulations also state that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2001).

Service connection may be established for the veteran's cause 
of death, where the evidence shows that the service-connected 
disability caused or contributed substantially or materially 
to cause the veteran's death. 38 U.S.C.A. § 1310; 38 C.F.R. § 
3.312. The service-connected disability will be considered as 
the principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto. Id.

As a preliminary matter, it must initially be ascertained 
whether the appellant's claim has been developed in 
accordance with the VCAA and other applicable law.  The VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  In 
part, the VCAA specifically provides that VA is required to 
make reasonable efforts to obtain relevant governmental and 
private records that the claimant adequately identifies to VA 
and authorizes VA to obtain.  The VCAA further provides that 
the assistance provided by the Secretary shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary, as 
further defined by statute, to make a decision on the claim.  
38 U.S.C.A. §§ 5103, 5103A (West Supp. 2001).  Regulations 
have been implemented in support of the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

In view of the extensive development of the case, it is clear 
that the appellant is aware of the evidence necessary to 
substantiate her claim.  The record reflects that the 
appellant was provided a copy of the March 1996 rating 
decision and a statements of the case in August 1996 and a 
supplemental statement of the case in July 1997 - each 
detailing the general requirements for the substantiation of 
a claim of service connection for the cause of death, with 
specific reference to the evidence in support of her claim.  

Moreover, although the Board's December 1998 decision has 
been vacated, it nonetheless remains a matter of record.  The 
Board's decision set forth in detail the evidence then of 
record, as well as the reasons and bases for the denial of 
the claim in the context of the applicable law.  The relevant 
facts of record, and the applicable law, were again provided 
to the appellant in a copy of VA's motion before the Court.  

In light of these matters of record, the appellant has been 
apprised of the evidence necessary to substantiate her claim, 
in compliance with the VCAA.  See 38 U.S.C.A § 5103(a).  

The medical evidence has also been developed in accordance 
with applicable law, and is now more than adequate to render 
an informed decision.  38 U.S.C.A 
§ 5103A(d).  In particular, the claims file has been examined 
by a competent medical expert who has rendered an informed 
opinion as to the critical issue in this case, and the 
appellant has submitted no further medical or lay evidence 
since the opinion was obtained.  

The record is thus developed and is ready for appellate 
review.  

To summarize, the appellant maintains that the veteran's 
service-connected peripheral neuropathy was related to his 
cause of death.  In this regard, lay statements are 
considered to be competent evidence when describing symptoms 
of a disease of disability or an event.  However, when the 
determinative issue involves a question of medical causation, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The evidence does not 
show that the appellant possesses medical expertise, nor is 
it contended otherwise.  Therefore, her opinion that the 
veteran's cause of death is related to service is not 
competent evidence.

The veteran's private examiners opined, after the veteran's 
death, that his peripheral neuropathy caused an acute 
demyelinating peripheral neuropathy, which led to his death.  
The Board has carefully considered the opinions of the 
appellant's treating physicians.  However, these reports are 
not necessarily dispositive of the Board's inquiry.  Harder 
v. Brown, 5 Vet. App. 183, 188 (1993); Guerrieri v. Brown, 4 
Vet. App. 467, 473 (1993).

Although Dr. Vigilia was the veteran's treating physician at 
the time of his death, he reported himself to be a "family 
physician" and a "practicing surgeon."  While clearly 
therefore having medical expertise, Dr. Vigilia is not shown 
to be a specialist in neurology, nor is it shown that at the 
time of his opinion, he had access to the veteran's medical 
history as developed in the claims folder.  Indeed, Dr. 
Vigilia reported during the field examination of February 
1997 that he had only treated the veteran in the "few 
months" prior to his death. The basis of his knowledge as to 
the veteran's medical history is therefore unclear.

Similarly, the March 1998 report of Dr. Navarro does not 
reflect that the physician reviewed the veteran's claims 
file, medical records, or other critical data. Although Dr. 
Navarro obviously reviewed the veteran's death certificate, 
there is no evidence to show that his opinion of the 
development of neuropathy, as preceded by malnutrition, 
followed by avitaminosis and in turn to beriberi, heart 
disease, skin diseases and "others" was the course of the 
veteran's disorder. The Board further observes that Dr. 
Navarro's medical specialty has not been specified.

The record also includes two statements from Dr. Framil of 
the St. Ross Medical Clinic.  These statements generally 
support the appellant's contentions in that they attribute 
the veteran's death to acute peripheral neuropathy, noting 
that this disorder can cause respiratory failure or cardiac 
arrest.  However, Dr. Framil's statements cannot be accorded 
significant weight because, by Dr. Framil's own account, he 
never treated the veteran.  Furthermore, he does not assert 
that he reviewed the veteran's medical records.  Dr. Framil 
limits his conclusions to causes that "might" have occurred 
in the veteran's case.

The September 1998 VA neurologist's report is the most 
probative item of evidence regarding the central issue in 
this case.  First, he is a specialist in the field of 
medicine that is most relevant to the veteran's disorders, 
and is therefore well-qualified to report opinions as to 
peripheral neuropathy. The examiner clearly reviewed the 
veteran's claims file, because he was able to recount in 
detail the course of the veteran's disorder.

As to the tenor of his opinion, the VA examiner noted that 
the nutritional peripheral neuropathy as sustained by the 
veteran was predominantly of the axonal, and not the 
demyelinating variety.  The VA neurologist specifically noted 
in this regard that there was no evidence of the development 
of an acute demyelinating peripheral neuropathy in the months 
prior to the veteran's death and that the diagnosis of acute 
peripheral neuropathy as the veteran's cause of death could 
not therefore be sustained.  He noted in this regard that the 
veteran's neuropathy was not manifested by an "evolving" 
disorder, suggestive of demyelination of any type.  Although 
he clearly acknowledged that the veteran had peripheral 
neuropathy, the VA neurologist found that the veteran's 
treating physician's opinion of brain shrinkage evidenced a 
lack of understanding of the nature of the disorder.  See 38 
C.F.R. § 3.312(c).

The VA neurologist's opinion is the most probative of the 
central issue of this case. It is clearly based upon a review 
of the veteran's medical history, it is issued from a medical 
expert that is clearly the most qualified to render opinions 
in this matter, and it substantially contradicts the medical 
opinions which have been found to be of lesser probative 
value.  Therefore, the appellant's claim for entitlement to 
service connection for the cause of the veteran's death must 
be denied.


ORDER

The appeal is denied.



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

